                      Case 18-19441-EPK         Doc 1138     Filed 08/29/19     Page 1 of 2




         ORDERED in the Southern District of Florida on August 29, 2019.




                                                               Erik P. Kimball, Judge
                                                               United States Bankruptcy Court
_____________________________________________________________________________


                                   UNITED STATES BANKRUPTCY COURT
                                    SOUTHERN DISTRICT OF FLORIDA
                                       WEST PALM BEACH DIVISION

        In Re:

        160 Royal Palm, LLC,                                        Case No. 18-19441-EPK

              Debtor.                                               Chapter
        _______________________/

            ORDER APPROVING, IN PART, AMENDED APPLICATION TO EMPLOY
         GREGG H. GLICKSTEIN AND THE LAW FIRM OF GREGG H. GLICKSTEIN, P.A.

                 THIS MATTER came before the Court for hearing on August 22, 2019 upon the Amended

        Application to Employ Gregg H. Glickstein and the Law Firm of Gregg H. Glickstein, P.A. as

        Special New Haven Claim Litigation Counsel to the Debtor Pursuant to Sections 327(e) and 328

        of the Bankruptcy Code [ECF No. 1010] (the “Amended Application”) filed by 160 Royal Palm,

        LLC (the “Debtor”).

                 Prior to the August 22nd hearing, the Debtor filed a similar application to employ at ECF

        No. 957, which KK-PB Financial, LLC (“KK-PB”) filed an objection to at ECF No. 1008,

        prompting the Debtor to file the Amended Application. The Court held a hearing on the Amended

        Application on August 15th after which the Court requested briefs from the parties and continued



        {2234/000/00476900}
             Case 18-19441-EPK          Doc 1138      Filed 08/29/19     Page 2 of 2



the matter to August 22, 2019. KK-PB and the Debtor each filed their briefs on August 19th. ECF

Nos. 1054 and 1055.

       At the August 22nd hearing, the Court made oral findings of fact and conclusions of law,

which are fully incorporated herein.

       For the reasons stated in such findings and conclusions, and being otherwise fully advised

in the premises, it is ORDERED AND ADJUDGED that:

       1.       The Amended Application [ECF No. 1010] is APPROVED in part.

       2.       As to the Debtor’s request to employ Gregg H. Glickstein and the law firm of Gregg

H. Glickstein, P.A. as its special New Haven Claim litigation counsel pursuant to 11 U.S.C. §§

327(e) and 328, and pursuant to the terms set forth in the Amended Application, the Amended

Application is APPROVED.

       3.       To the extent the Debtor requests that the Court deem the previously authorized

employment of Gregg H. Glickstein and the law firm of Gregg H. Glickstein, P.A., see ECF No.

137, as being pursuant to 11 U.S.C. § 327(e), the Amended Application is DENIED without

prejudice.

                                                ###

Submitted by:

Eric Pendergraft
Counsel for the Debtor
2385 N.W. Executive Center Drive, Suite 300
Boca Raton, Florida 33431
Telephone: (561) 443-0800
Facsimile: (561) 998-0047
ependergraft@slp.law

Copy to: Eric Pendergraft

Eric Pendergraft is directed to serve a copy of this Order upon all interested parties and to file a
certificate of service with the Court.



{2234/000/00476900}
                                                 2
